Per Curiam.

Respondent was admitted to the Bar in the First Department on December 9, 1957.
On March 23, 1973 respondent was convicted in the United States District Court for the District of Columbia of several crimes including burglary in the second degree.
This crime is a felony in the District of Columbia (D. C. Code, § 22-1801; U. S. Code, tit. 18, § 1) and is cognizable as a felony in New York (Penal Law §§ 140.20, 140.25, 140.30).
Petitioner, the Association of the Bar of the City of New York, seeks to have respondent’s name stricken from the roll of attorneys. This action is mandatory (Judiciary Law, § 90, subd. 4; Matter of Jonas, 26 A D 2d 87).
The letter of resignation, admitting to conviction of a felony, dated April 27, 1973, to be effective March 23, 1973, cannot be accepted since, upon conviction, disbarment is automatic and effective immediately (Matter of Ginsberg, 1 N Y 2d 144). We have found the other contentions raised to be without merit.
The petition should be granted and respondent’s name stricken from the roll of attorneys.
Stevens, P. J., Nunez, Kupfbbman, Murphy and Lane, JJ., concur.
Petition granted and respondent’s name struck from the roll of attorneys and counselors at law in the State of New York and cross motion denied.